Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
Applicants’ amendment filed 06/14/2021 has been fully considered, however, the amendment has not been entered, as the amendment changes the scope of the claims and therefore raises new issues that would require further consideration and/or search, with respect to the intersection points consisting of at least one first intersection point that is one intersection point which is not adjacent to an other first intersection point, and a plurality of second intersection points recited in claim 1.
	It is noted the amendment to claim 1 raises the potential issue of dependent claims 6 and 12 being in improper dependent form for failing to further limit the subject matter of the claim on which they depend.
Further, the examiner performed an updated search of the after final amendment within the time authorized for the pilot program. Upon updating the search two new references, namely, Simon, III et al. (US 2009/007553) and Sigling et al. (US 6,613,297) came to the attention of the examiner as being relevant prior art. The after final amendment raises new issues, but would overcome all of the rejections in the most recent final Office action. However, a decision on determining allowability could not be made within the guidelines of the pilot.

/M.O./Examiner, Art Unit 1784  

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784